 Case 2:20-cv-09998-RAO Document 10 Filed 01/04/21 Page 1 of 1 Page ID #:85

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        2:20-cv-09998-RAO                                           Date January 4, 2021
Title           Encoditech LLC v. IEI Technology USA Corporation



Present: The Honorable:        Rozella A. Oliver, United States Magistrate Judge


                Donnamarie Luengo                                           N/A
                  Deputy Clerk                                    Court Recorder / Tape No.

        Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     N/A                                                  N/A


Proceedings: (IN CHAMBERS)             ORDER TO SHOW CAUSE

       This action was filed on October 30, 2020 by Encoditech LLC (“Plaintiff) against IEI
Technology USA Corporation (“Defendant”). On December 30, 2020 Plaintiff filed a
STIPULATION Extending Time to Answer and has not yet filed the required proof of service of
the Summons and Complaint (See L.R. 73-2.2).

      The Court will consider the filing of the following, as an appropriate response to this
OSC, on or before January 11, 2021:

                 Proof of service of summons and complaint.


        In accordance with Rule 78 of the Federal Rules of Civil procedures and Local Rule 7-15,
no oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to respond to the
Court’s Order may result in the dismissal of the action.

        IT IS SO ORDERED.




                                                                                                   :
                                                                    Initials of Preparer   dl



CV-90 (03/15)                           Civil Minutes – General                                 Page 1 of 1
